DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 8/24/2022. Presently, claims 7-10 and 12-26 are pending. Applicant has the claim status of claim 20 as “Currently Amended” however there are no mark-ups to the claim, and it does not appear to be any different than claim 20 that was filed on 05/24/2022. To expedite prosecution, it has been treated as if it had the proper status.
Claim Objections
Claim 15 is objected to because of the following informalities:  With regard to claim 15, Applicant has amended the claim to state “an electronic connection,” but did not update the later instances of “the connection” it should be corrected to “the electronic connection”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claims 8, 23 and 24 there are now limitations that state (using claim 23 as an example), “wherein failure to connect to a server for a specified amount of time will prevent the interactive gaming system from operating regardless of licensing status,” (emphasis added). There is no support for “regardless of licensing status.” In fact, in direct contrast, the specification actually states, “Moreover, the interactive gaming table can require a connection to the internet to operate. This ensures that payment is properly received and the games are properly licensed. Failure to connect to a server that verifies correct licensing (either because of a loss of internet connection or some other problem) for a predetermined amount of time (e.g., one day, one week, etc.) will result in the machine being deactivated,” (0034, emphasis added). This is the ONLY time that licensing is mentioned in the entire specification. So, this further supports that Applicant not only does not have support for such an amendment but even more so that the specification directly contradicts what Applicant is claiming.
	Dependent claims 25 and 26 are rejected as depending from a previously rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 15, it states, “an electronic connection to a server, wherein the connection to the server: confirms that payment has been received; and the game license is current,” (emphasis added). It is unclear how a connection such as a cable, a phone line, etc. would be able to confirm anything as connections are just a means to transfer information not confirm them in anyway. That is even if the connection is electronic, a connection only has the ability to connect. For example, if a player connects the table to server via an ethernet cable, it is the ethernet cable that is the electronic connection. That ethernet cable is not capable of confirming anything, all it does it transfer information to the server.
All dependent claims of claim 15 are rejected as being dependent upon a previously rejected claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant has amended claim 9 to include the limitations of claim 20 (as well as additional amendments to claim 9). As such, claim 20 does not provide a further limitation to claim 9. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 7, 8, 10, 12-14, 20, 24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 2009/0143141 to Wells (which incorporates by reference US Patent No. 6077163 to Walker) in view of US Patent Application Publication No. 2007/0157856 to Skoog, US Patent Application Publication No. 2016/0196722 to Davis, US Patent Application Publication No. 2019/0308102 to Orak, US Patent Application Publication No. 2010/0004057 to Acres, and US Patent Application Publication No. 2009/0124363 to Baerlocher.
	With regard to claim 9, Wells discloses an interactive gaming system, the interactive gaming system comprising: a tabletop, wherein the tabletop is oriented horizontally (fig. 5a); a stand, wherein the stand supports the tabletop (fig. 5a); a display screen integrated within the table top (fig. 5a, 0120); wherein the display screen includes: a touchscreen (0120); and a user interface shown on the display screen, wherein the user interface allows a user to: access a user account (0394; 0401; 0543), wherein accessing the user account includes at least: select a game (0550-0553); selecting game options, wherein the game options include at least: cooperative play or competitive play (0550; 1436-1439); game length (0550); and select a payment method (0543-0544; 0551; 0554; 0818; 1227). Wells is not explicitly clear about choosing a number of players. However, one of ordinary skill in the art would understand that if you have a selection of options (0550); stations for 1-4 players (fig. 5a); and the ability to participate in competitive or communal play (1436-1439) that the options (0550) would also include selecting how many people would be playing the game and whether the game would be cooperative or competitive play, as well as adding additional players to the game and that those additional players would be players at the interactive gaming system. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the communal/competitive play (1436-1439) with the selection of options, so that a user could select how many people they wanted to play with when choosing game options.
	Wells does not appear to explicitly disclose tilting and rotating. However, Skoog teaches a table top capable of tilting (figs. 3, 4A) and capable of rotating (Figs. 12A, 12B). It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Skoog with the disclosure of Wells such that a user had the ability to orient the screen in a manner that is comfortable for viewing.
	Wells does not appear to explicitly disclose accessing the user’s friend information. However, such is taught by Davis (0712). It would have been obvious to one of ordinary skill in the art at the time of the application was filed to combine the teachings of Davis with the disclosure of Wells so that a user could quickly find their friend and be able to place a side wager on them (See Davis at 0712).
	Wells does not appear to explicitly disclose adding additional game time. However, Orak teaches add additional game time prior to the expiration of the game time (0055). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Orak with the disclosure of Wells in order to allow a user that wants additional gaming time after their time has expired to be able to purchase an extension of time, thus allowing the machine to increase in profit.
	Wells does not explicitly discuss changing whether one player play for everyone’s game or if players each pay for the game separately. However, Acres teaches select who pays for the game, wherein the user can select one of: each player pays equally; or a single players pays the total (Figs. 8A-8C; 0095-0104). It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the teachings of Acres with the disclosure of Wells such that users could share in a gaming experience and have options of completely shared accounts as a single account or separate accounts depending on their preferences.
	Wells does not appear to explicitly disclose connecting a different gaming system. However, Baerlocher teaches that adding additional players to the game includes adding players at a different interactive gaming system (fig. 2b; 0125). It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Baerlocher with the disclosure of Wells such that users could play with friends even if the user was located at a different gaming system or area.
	With regard to claim 7, Wells discloses that the one or more game options includes the selection of optional rules (0550 wherein it discusses minimum and maximum wager amounts, insurance options, etc.).
	With regard to claim 8, Wells discloses that a failure to connect to a server for a specified amount of time will prevent the interactive gaming system from operating without regard to: licensing status; and payment status (1391 wherein results for games are retrieved from a server and thus if there is no connection, it will prevent the gaming system from operating because if you do not have results to show then you cannot finish the game).
	With regard to claims 10, Wells discloses that the display screen is divided into two or more regions, each of the two or more regions configured to display to a different user (figs. 5a, 5b).
	With regard to claims 12 and 13, Wells discloses a game played over a network that is the internet (1450).
	With regard to claim 14, Wells discloses that the game is stored locally (1389, 1399).
	With regard to claim 20, Wells does not appear to explicitly disclose connecting a different gaming system. However, Baerlocher teaches that adding additional players to the game includes adding players at a different interactive gaming system (fig. 2b; 0125). It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Baerlocher with the disclosure of Wells such that users could play with friends even if the user was located at a different gaming system or area.
	With regard to claim 24, Wells discloses an interactive gaming system, the interactive gaming system comprising: a tabletop, wherein the tabletop is oriented horizontally (fig. 5a); a stand, wherein the stand supports the tabletop (fig. 5a); a display screen integrated within the table top (fig. 5a, 0120); wherein the display screen includes: a touchscreen (0120); and a user interface shown on the display screen, wherein the user interface allows a user to: access a user account (0394; 0401; 0543), wherein accessing the user account includes at least: proceed through the following steps: select a game (0550-0553); select game options, wherein the game options include at least: cooperative play or competitive play (0550; 1436-1439); game length (0550); select cost options, wherein the cost options include: cost per player for a time block (0551-0554; 0691) and cost per player for a full game (0545 wherein flat rate pay can be for “hands/rounds/games played” which would cover full games); show the selected options to the user (Walker, figs 8A and 8B) have the user either confirm options or edits options (Walker figs. 8A and 8B) select a payment options, wherein the payment options include: credit card; cash; and payment through the user’s account (0551; 0554); a payment module, wherein the payment module is configured to allow a user to pay using credit card or cash if selected as the payment option (0231; 0805); an electronic connection to a server, wherein the connection to the server: confirms that payment has been received (0550; 1386); and the game license is current (1387) and a game shown on the display screen (figs. 5A, 5B; 23C; 23D) . Wells is not explicitly clear about choosing a number of players. However, one of ordinary skill in the art would understand that if you have a selection of options (0550); stations for 1-4 players (fig. 5a); and the ability to participate in competitive or communal play (1436-1439) that the options (0550) would also include selecting how many people would be playing the game and whether the game would be cooperative or competitive play, as well as adding additional players to the game and that those additional players would be players at the interactive gaming system. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the communal/competitive play (1436-1439) with the selection of options, so that a user could select how many people they wanted to play with when choosing game options.
	Wells does not appear to explicitly disclose tilting and rotating. However, Skoog teaches a table top capable of tilting (figs. 3, 4A) and capable of rotating (Figs. 12A, 12B). It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Skoog with the disclosure of Wells such that a user had the ability to orient the screen in a manner that is comfortable for viewing.
	Wells does not appear to explicitly disclose accessing the user’s friend information. However, such is taught by Davis (0712). It would have been obvious to one of ordinary skill in the art at the time of the application was filed to combine the teachings of Davis with the disclosure of Wells so that a user could quickly find their friend and be able to place a side wager on them (See Davis at 0712).
	Wells does not appear to explicitly disclose adding additional game time. However, Orak teaches add additional game time prior to the expiration of the game time (0055). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Orak with the disclosure of Wells in order to allow a user that wants additional gaming time after their time has expired to be able to purchase an extension of time, thus allowing the machine to increase in profit.
	Wells does not explicitly discuss changing whether one player play for everyone’s game or if players each pay for the game separately. However, Acres teaches select who pays for the game, wherein the user can select one of: each player pays equally; or a single players pays the total (Figs. 8A-8C; 0095-0104). It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the teachings of Acres with the disclosure of Wells such that users could share in a gaming experience and have options of completely shared accounts as a single account or separate accounts depending on their preferences.
	Wells does not appear to explicitly disclose connecting a different gaming system. However, Baerlocher teaches that adding additional players to the game includes adding players at a different interactive gaming system (fig. 2b; 0125). It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Baerlocher with the disclosure of Wells such that users could play with friends even if the user was located at a different gaming system or area.
Claims 15-19, 21-23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (which incorporates by reference Walker) in view of Skoog, Davis, Orak, and Acres.
	With regard to the following rejection all references are to Wells, unless otherwise noted. 	With regard to claim 15, Wells discloses an interactive gaming system, the interactive gaming system comprising: a tabletop, wherein the tabletop is oriented horizontally (fig. 5a); a stand, wherein the stand supports the tabletop (fig. 5a); a display screen integrated within the table top (fig. 5a, 0120); wherein the display screen includes: a touchscreen (0120); and a user interface shown on the display screen, wherein the user interface allows a user to: access a user account (0394; 0401; 0543), wherein accessing the user account includes at least: proceed through the following steps: select a game (0550-0553); select game options, wherein the game options include at least: cooperative play or competitive play (0550; 1436-1439); game length (0550); select cost options, wherein the cost options include: cost per player for a time block (0551-0554; 0691) and cost per player for a full game (0545 wherein flat rate pay can be for “hands/rounds/games played” which would cover full games); show the selected options to the user (Walker, figs 8A and 8B) have the user either confirm options or edits options (Walker figs. 8A and 8B) select a payment options, wherein the payment options include: credit card; cash; and payment through the user’s account (0551; 0554); a payment module, wherein the payment module is configured to allow a user to pay using credit card or cash if selected as the payment option (0231; 0805); an electronic connection to a server, wherein the connection to the server: confirms that payment has been received (0550; 1386); and the game license is current (1387) and a game shown on the display screen (figs. 5A, 5B; 23C; 23D) . Wells is not explicitly clear about choosing a number of players. However, one of ordinary skill in the art would understand that if you have a selection of options (0550); stations for 1-4 players (fig. 5a); and the ability to participate in competitive or communal play (1436-1439) that the options (0550) would also include selecting how many people would be playing the game and whether the game would be cooperative or competitive play, as well as adding additional players to the game. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the communal/competitive play (1436-1439) with the selection of options, so that a user could select how many people they wanted to play with when choosing game options.
	Wells does not appear to explicitly disclose tilting and rotating. However, Skoog teaches a table top capable of tilting (figs. 3, 4A) and capable of rotating (Figs. 12A, 12B). It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Skoog with the disclosure of Wells such that a user had the ability to orient the screen in a manner that is comfortable for viewing.
	Wells does not appear to explicitly disclose accessing the user’s friend information. However, such is taught by Davis (0712). It would have been obvious to one of ordinary skill in the art at the time of the application was filed to combine the teachings of Davis with the disclosure of Wells so that a user could quickly find their friend and be able to place a side wager on them (See Davis at 0712).
	Wells does not appear to explicitly disclose adding additional game time. However, Orak teaches add additional game time prior to the expiration of the game time (0055). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Orak with the disclosure of Wells in order to allow a user that wants additional gaming time after their time has expired to be able to purchase an extension of time, thus allowing the machine to increase in profit.
	Wells does not explicitly discuss changing whether one player play for everyone’s game or if players each pay for the game separately. However, Acres teaches select who pays for the game, wherein the user can select one of: each player pays equally; or a single players pays the total (Figs. 8A-8C; 0095-0104). It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the teachings of Acres with the disclosure of Wells such that users could share in a gaming experience and have options of completely shared accounts as a single account or separate accounts depending on their preferences.
	With regard to claim 16, Wells discloses accessing the user account includes accessing the user’s stored payment information (0543-0544; 1227).
	With regard to claim 17, Wells discloses sending data to a game owner (0318-0319; wherein it is here noted that whether the game data is sent to a game owner or to someone else makes no difference in patentable distinction as, as long as the data is capable of being sent then the system remains patentably the same. Additionally, even if it were found that somehow this does change the system, since it has the ability to send the data it would be obvious to send to anyone that the operator wanted to including a game owner).
	With regard to claim 18, Wells discloses that accessing the user account includes accessing the user’s game history (0110).
	With regard to claim 19, Wells discloses that the payment module includes a credit card reader (0805).
	With regard to claim 21, Wells discloses that the data includes gaming trends (0318-0319).
	With regard to claim 22, Wells discloses that the data includes purchase trends (0318-0319).
	With regard to claim 23, Wells discloses wherein a failure to connect to a server for a specified amount of time will prevent the interactive gaming system from operating regardless of licensing status (1391 as explained in claim 8 above).
	With regard to claims 25 and 26 there is nothing in the specification that defines why the specified amount of time of one day or one week provides any distinct difference and thus is deemed to be a matter of design choice that would have been obvious to one of ordinary skill in the art at the time the application was filed. Furthermore, as discussed in the 35 USC 112(a) rejection above, these time periods appear to relate to licensing updates anyway which not fit in line with the requirements of claim 23.
Response to Arguments
With regard to the rejection based on 35 USC 112b, Applicant argues that the amendments make the rejection moot. This is not agreed upon as explained above and the rejection is maintained.
Applicant then argues that the Office is not considering the claims as a whole. This is entirely incorrect. Applicant repeatedly fails to explain why their amendments actually overcome the prior art, but rather rely only on stating that amendments have been made.
Applicant this time argues that the Office is using too many references to reject the claims. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Applicant’s belief that adding component such as a tilting screen, accessing friend information, how payments are made, adding game time, or inviting friends at other gaming systems requires an “EXTRAORDINARY skill in the art” is not found to be convincing. Applicant is invited to actually address the merits of the rejection rather than just simply arguing that amendments have been made or the Office has used too many references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/Primary Examiner, Art Unit 3715